Citation Nr: 0706709	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty with the Army Air Corps 
from April 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has PTSD as a result of duties in 
New Guinea Western Pacific in the Philippines.  He was 
deployed with the 5th Air Force, 13th Bomber Squadron.  While 
his military occupational specialty was as a clerk typist, he 
never performed that duty.  Instead, he was a ground crew 
person who did rescue work.  He worked around light bombers 
(820s).  When these planes crashed, he was part of the crew 
who were dispatched to get the pilot and his gunner out of 
harm's way.  They also gathered those that died.  He noted 
that he had to pick up parts of burned and dismembered bodes 
when these accidents occurred.  Additionally, he helped 
transport prisoners of war (P0Ws) from San Thomas.  Some of 
the prisoners had been imprisoned for up to 4 years and they 
looked like holocaust survivors.  

The RO denied the claim for lack of a verified stressor in 
connection with PTSD.  However, Veterans Benefits 
Administration (VBA) Manual M21-1 (M21-1) provides that, "A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the ESG or Marine 
Corps." M21-1, Part VI, Change 61, para. 11.38(f)(4).  In 
this case, the RO has not made an attempt to verify the 
claimed stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly ESG).  On remand, 
this should be attempted.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide JSSRC 
with a description of the veteran's 
claimed stressors, namely, that when he 
was deployed with the 5th Air Force, 13th 
Bomber Squadron, he worked as a rescue 
crew member for pilots and gunners of 
light bomber planes and was exposed to 
death and dismemberment.  Moreover, that 
he helped transport POWs from San Thomas.  
The RO should provide JSSRC with copies of 
the veteran's personnel records showing 
service dates, duties, and units of 
assignment.

2.  If, and only if, it is confirmed that 
one or more verified stressors exist, make 
arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability(ies) 
present and the proper diagnosis(es) 
thereof, specifically to include whether 
PTSD.  Appropriate psychological testing 
should be accomplished.  If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to 
support the diagnosis.  The report of 
examination should include the complete 
rationale for all opinions expressed.  The 
claims files must be made available to the 
examiner for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a Supplemental 
Statement of the Case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


